Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/22 has been entered. 

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 10-33, 35-45, 47-53 and 55-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Subject Matter Eligibility Standard
The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted. 
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1. Certain method of organizing human activity such as 
fundamental economic concept or commercial and legal interactions.
2. A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
In the first analysis, it is found that the claim indeed recites a series of steps and therefore, is a process – one of the statutory categories. 
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claimed steps “processing information associated with specified finance-related activities; verify…the user is associated with the financial entity; verify…the financial entity is an active participant in a statutory information sharing program; provide …an access to the secure data,” are fundamental economic practices. Fundamental economic practices fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.
Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “process….an access request for access to secure data.” This additional element, considered in the context of claim 1 as a whole, does not integrate the abstract idea into a practical application because it simply recites the process of processing data using a generic computer system. The examiner further contends that the computer network and database are used to simply process, transmit, store and output data. Further still, the examiner contends that the claimed “GUI” is recited at a high level of generality to simply perform the generic computer function of displaying information. Thus, the claim is not directed to an abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Lastly, under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer system— that is, mere instructions to apply a generic computer to the abstract idea. Thus, applying an exception using a multi-process secure gateway cannot integrate a judicial exception into a practical application or provide an inventive concept. Furthermore, looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims do not necessarily recite additional elements but merely further narrow the scope of the abstract idea.  
Response to Arguments
Applicant's arguments filed on 12/23/20 have been fully considered but they are not persuasive. 
In response to applicant’s arguments that the claim is not directed to abstract idea, citing SRI International, Inc. v. Cisco Systems, the examiner finds this argument unpersuasive. The examiner contends that, under step 2A (prong 1), it is determined that apart from generic hardware and extra-solution activity recited in the claim, claim 1 recites “processing an access request; verifying the user is associated with the financial entity; verifying that the financial entity is an active participant in a statutory information sharing program; providing an access to the secure data; conducting secure communication of information; receiving information; processing the received information; and aggregating the processed information”. These claimed steps describe, under a broadest reasonable interpretation as determined by the examiner, the concept of “processing information associated with specified finance-related activities,” which is a fundamental economic concept. Fundamental economic practices fall into the category of certain methods of organizing human activity and claim, therefore, recites a judicial exception, i.e., an abstract idea. The examiner contends that the claimed “GUI” is recited at a high level of generality to simply perform the generic computer function of displaying information. Thus, the claim is not directed to an abstract idea.
The examiner further contends that the fact that the instant claims allegedly allow financial institutions to effectively communicate with each other and share information, does not necessarily render the abstract idea less abstract, for the claims simply adapt a generic computer system to process data. 
Applicant's citation of SRI International is unpersuasive, as the claims at issue in SRI are readily distinguishable over the instant claims.  In SRI the claims are directed to “a computer- 
automated method of hierarchical event monitoring and analysis within an enterprise network,” which is not one of the judicial exceptions (i.e., 1. Certain method of organizing human activity such as fundamental economic concept or commercial and legal interactions. 2. A mental process. 3. Mathematical relationships/formulas). However, the pending claims recites “processing an access request; verifying the user is associated with the financial entity; verifying that the financial entity is an active participant in a statutory information sharing program; providing an access to the secure data; conducting secure communication of information; receiving information; processing the received information; and aggregating the processed information”. These claimed steps describe, under a broadest reasonable interpretation as determined by the examiner, the concept of “processing information associated with specified finance-related activities,” which is a fundamental economic concept. Fundamental economic practices fall into the category of certain methods of organizing human activity and claim, therefore, recites a judicial exception, i.e., an abstract idea.  
In response to applicant’s argument that the claim recites a particular solution (enabling further information sharing both internally across jurisdictions and business lines, and externally amongst peer institutions), citing DDR, the examiner disagrees. The examiner contends that the solution touted by the applicant is a business/commercial solution and not a technical solution. As the Federal Circuit explained in Bancorp Svcs., LLC v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012), both Research Corp. and SiRF Tech, involved improvements to the underlying technology itself. That is not the case here. Rather here, as in Bancorp, the claimed invention merely uses the underlying computer technology in its ordinary capacity to perform processes “more efficiently.” See Bancorp, 687 F.3d at 1279. 
The examiner contends that while the patent claims in DDR Holdings, as described by the Court, involved conventional computers and the Internet, the claims addressed the problem of retaining website visitors who, if adhering to the routine, conventional functioning of Internet hyperlink protocol, would be instantly transported away from a host’s website after “clicking” on an advertisement and activating a hyperlink. DDR Holdings, 773 F.3d at 1257. The claimed solution in the DDR is necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” However, this is just not the case with the claimed subject matter. The elements recited by the instant claims provide a commercial solution not a technical solution. And rather than addressing a problem unique to the technology in which the solution is implemented, applicant’s claim 1 merely automates, using generic computer technology, a business process in which profitability is increased by processing distributed payment transaction.
In response to applicant’s argument that the claims integrate the recited judicial exception into a practical, the examiner finds this argument unpersuasive. The examiner contends that under Step 2A (Prong 2), the claim recites a combination of additional elements including “process….an access request for access to secure data.” This additional element, considered in the context of claim 1 as a whole, does not integrate the abstract idea into a practical application because it simply recites the process of processing data using a generic computer system. The examiner further contends that the computer network and database are used to simply process, transmit, store and output data. Further still, the examiner contends that the claimed “GUI” is recited at a high level of generality to simply perform the generic computer function of displaying information. Thus, the claim is not directed to an abstract idea. Thus, it is determined that claim 1 is not directed to a specific asserted improvement in computer technology or otherwise integrated into a practical application and thus is directed to a judicial exception.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OJO O OYEBISI/Primary Examiner, Art Unit 3697